DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with David R. Conklin on 02/17/2022. 

The application has been amended as follows: 
Claim 6, line 1: Please add a comma between “claim 1” and “further”. 

Allowable Subject Matter
Claims 1-2, 5-9, and 14-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 and independent claim 14 with particular attention to the limitation wherein the substrate is “coated with a functionalized anthraquinone moiety selected from the group consisting of: Formula I); Formula IV; Formula V); Formula VI); Formula VIII); and Formula IX” (see claims filed 02/08/2022 for the molecular structures). 
The closest prior art of record is considered to be Kahn et al. (US 2012/0187000 A1, previously cited) and Leonard et al. (WO 2010/111531 A9, previously cited). 
Kahn discloses an electrochemical sensor comprising a working electrode having a surface wherein the surface comprises a redox-active moiety immobilized thereon wherein the redox-active moiety can be a redox-active moiety that is sensitive to hydrogen such as a substituted anthraquinone [abstract; Paras. 0006, 0024, 0077, 0472]. Kahn fails to teach wherein the substituted anthraquinone is a functionalized anthraquinone moiety with the molecular formula/structure of instant claim 1 or instant claim 14. 
Leonard discloses an analyte sensor comprising a redox active analyte sensitive material on the working electrode wherein the redox moieties suitable for the redox active analyte sensitive material include anthraquinone derivative that includes the redox activity of the anthraquinone moiety but are substituted with polar groups with or without a spacer moiety between the polar group and the parent anthraquinone molecule at one or more of the available sites for substitution [Pg. 16:18-23]. 
However, one skilled in the art would not be motivated to synthesize the specific structures of instant claim 1 or instant claim 14 in light of the generic teachings of Kahn or Leonard with a reasonable expectation of success. There is no other teaching, suggestion, or motivation for one skilled in the art to utilize the specific structures of instant claim 1 or instant claim 14 in an analyte sensor. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of independent claim 1 or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795